The judges of the Court of Appeal for the Second Circuit of Louisiana having certified for our instruction questions of law involved in the above entitled case pending before them on appeal, this court, availing itself of the constitutional provision that in such cases it may require the whole record to be sent up for con-matter in controversy in the same manner sideration and thereupon decide the whole as if it had been on appeal directly to this court, hereby orders and directs the Court of Appeal for the Second Circuit of Louisiana to send up to this court the entire record in this matter.
HIGGINS, J., absent.
        Application of the Judges of the Court of Appeal, Second Circuit, for Instructions.